                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             3:20-CR-232-MOC


 UNITED STATES OF AMERICA

         v.                                                      ORDER

 MELISSA GREENE


       Upon consideration of the Unopposed Motion to Modify Conditions of Home

Incarceration (Doc. No. 25), the Court hereby modifies Special Condition #28 as follows:

       Defendant shall submit to home detention, with location monitoring technology,

for a period of TEN (10) months and comply with its requirements as directed. During

this time, Defendant is restricted to her residence at all times except for employment,

education, religious services, medical, substance abuse or mental health treatment,

attorney visits, court appearances, court-ordered obligations, or other activities pre-

approved by the probation officer. Defendant shall maintain a telephone at her place of

residence without any “call forwarding”, “Caller ID services”, “call waiting”, dial-up

computer modems, 1-800 long distance call block, fax machine, voice over internet

protocol (VOIP), burglar alarm, or three-way calling service.

       IT IS SO ORDERED


                                          Signed: May 27, 2021




                                              1
